DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on June 16, 2021 has been received. Claims 1-7 and 9-20 are currently pending, of which claims 10-20 are withdrawn.
Claims 1-7 and 9 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an elastically deformable pad portion positioned between the first layer of material and the second layer of material to form a first breast-covering surface, a thickness at an apex portion of each of the first breast-covering surface and the second breast-covering surface.” The limitation is indefinite, as it is unclear how the first and second breast-covering surfaces, and portions thereof, can comprise a thickness. It is noted that a surface, by definition, is the exterior or upper boundary of an object or body (see definition 1 of “surface” via Merriam-Webster.com), and therefore does not include a three-dimensional thickness. For purposes of examination, the Examiner will interpret the limitation as follows: “an elastically deformable pad portion positioned between the first layer of material and the second layer of material to form a first breast-covering portion, a second breast-covering portion, and a central portion extending between the first breast-covering portion and the second breast-covering portion, wherein the central portion has a thickness less than a thickness of the elastically deformable pad portion at an apex portion of each of the first breast-covering portion and the second breast-covering portion.”
Dependent claims are rejected at least for depending from rejected claims.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Momose (JP 3208013 U) in view of Rendone (US Patent No. 10,010,117), further in view of Bastug (US Patent No. 10,231,492), further in view of Mommers-McCaffrey (US PG Pub 2018/0344487).
Regarding claim 1, Momose discloses a bra system (100, 200) comprising:
a bra (200, see Figs. 1 and 7 and paragraphs 0001 and 0023) having a front portion (front portion of 200 as seen in at least Fig. 1) comprising:
a first layer (inner layer of two layers forming storage portion 210, see Figs. 1 and 7 and paragraphs 0020-0022),
a second layer (outer layer of two layers forming storage portion 210) positioned adjacent to the first textile layer to define a pocket space (210) between the first textile layer and the second textile layer (see Figs. 1 and 7 and paragraphs 0020-0022), and
a pocket opening (220) in communication with the pocket space (see Fig. 7 and paragraph 0022); and
a single-piece pad insert (100) comprising:

Momose substantially discloses the invention as claimed above but fails to disclose wherein the pocket opening is positioned at an upper margin of the front portion. Instead, Momose discloses wherein the pocket opening is positioned at a central front area of the front portion (see Fig. 7 and paragraph 0022).
However, Rendone teaches a bra (100) comprising a front portion (110) having a pocket space (154) formed between two layers (710, 712) of the front portion (see Figs. 1, 4, and 7; column 5, lines 45-62; and column 6, line 40 – column 7, line 40) and a pocket opening (155) in communication with the pocket space and positioned at an upper margin (126) of the front portion (see Figs. 1 and 4 and column 5, lines 45-62), as such a location would provide the wearer with easy access to the pocket space, and would allow the pocket opening to have a lower, less distracting profile (see Fig. 4; column 2, lines 2-24; and column 5, lines 45-50).
Therefore, based on Rendone’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s pocket opening to be positioned at an upper margin of the front portion, as doing so would provide the wearer with easy access to the pocket space, and would also allow the pocket opening to have a lower, less distracting profile.
Momose also fails to explicitly disclose wherein the first and second layers of the bra front portion are textile layers.

Therefore, based on Bastug’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s first and second front portion layers to explicitly be formed from textiles, as it is known in the art to form bras from textile layers, since various textiles can be chosen or treated to provide certain desired qualities such as enhanced support, enhanced comfort, enhanced elasticity, and/or enhanced moisture management.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Momose further discloses wherein the pad insert (100) includes the elastically deformable pad portion (inner foam layer, see paragraph 0017), which is “coated with polyester” (see paragraph 0017) but fails to explicitly disclose both a first layer of material and a second layer of material, such that the elastically deformable pad portion is positioned between the first layer of material and the second layer of material to form a first breast-covering surface, a second breast-covering surface, and a central portion extending between the first breast-covering surface and the second breast-covering surface.
and outer surfaces of the at least one removable foam pad insert are laminated with polyester fabric (see column 5, lines 49-55), so as to include a first layer of material (outer layer of laminated fabric) and a second layer of material (inner layer of laminated fabric), such that the elastically deformable pad portion (foam portion of insert 300) is positioned between the first layer of material and the second layer of material (see column 5, lines 49-55), so as to allow the pad insert to be easily molded for shaping, coverage, and support as desired. It is noted that laminating both surfaces of the foam pad insert would also provide an enhanced aesthetic appearance and/or mask discoloration of the foam over time. 
Therefore, based on Bastug’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s single-piece pad insert to specifically include a first layer of material and a second layer of material laminated around the elastically deformable pad portion, such that the elastically deformable pad portion is positioned between the first layer of material and the second layer of material; as Momose already teaches wherein the elastically deformable pad portion is “coated” in polyester, and laminating both surfaces of the foam pad insert would allow the pad insert to be easily molded for shaping, coverage, and support as desired, provide an enhanced aesthetic appearance, and/or mask discoloration of the foam over time. 
As modified, Momose’s elastically deformable pad portion (inner foam portion of 100) would be positioned between the first layer of material and the second layer of material (inner and outer layers of polyester, see above) to form a first breast-covering surface (i.e., a first surface 110 of the single-piece pad insert configured to cover a first breast of a user, see Figs. 1-6 of Momose and note under 35 USC 112 section above), a second breast-covering surface (a 
Momose, Rendone, and Bastug together substantially teach the invention as claimed above but fail to further teach wherein the central portion has a thickness less than a thickness at an apex portion of each of the first breast-covering surface and the second breast-covering surface. Momose appears to depict wherein the thickness of the central portion (120) is very small (see at least Figs. 4-5) but fails to explicitly teach wherein the central portion thickness is smaller than that of the apex portions.
However, Mommers-McCaffrey teaches a pad insert (40) for integration between two garment layers (25, 55; see Figs. 12-14 and paragraphs 0004 and 0020), the pad insert including two chest-covering portions (60) corresponding to breasts of a user (see Figs. 2-9 and paragraph 0020) and a central portion (70) extending between the two chest-covering portions (see Figs. 2-9), wherein the central portion has a thickness less than a thickness at an apex portion (85) of each of the first chest-covering portion and the second chest-covering portion (see paragraph 0020; Mommers-McCaffrey discloses wherein the central portion has a thickness between 3/16” to ¼”, while the chest-covering portions have a thickness between ½” and 1” at apex portions 85), so as to enhance the shape, durability, and/or feel of the chest-covering portions, while maintaining a lightweight and comfortable overall pad construction (see paragraph 0003 and 0020).
Therefore, based on Mommers-McCaffrey’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have 

Regarding claim 2, Momose, Rendone, Bastug, and Mommers-McCaffrey together teach the limitations of claim 1, as discussed above. Momose fails to explicitly disclose wherein the bra further comprises: a back portion; and a pair of side portions connecting the front portion and the back portion of the bra. Momose’s disclosure is focused on the front portion of the bra (see at least Figs. 1 and 7 and paragraphs 0016 and 0023).
However, Rendone further teaches wherein the bra includes a back portion (112) and a pair of side portions (114/115) connecting the front portion and the back portion of the bra (see Figs. 1-2 and column 3, line 63 – column 4, line 44), so as to allow the bra to be secured around the wearer’s torso when worn (see Figs. 1-2 and column 3, lines 63 – column 4, line 44).
Therefore, based on Rendone’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s bra to further include a back portion; and a pair of side portions connecting the front portion and the back portion of the bra; as doing so would allow the bra to be secured around the wearer’s torso when worn.

Regarding claim 3, the modified bra system of Momose (i.e., Momose in view of Rendone, Bastug, and Mommers-McCaffrey) is further disclosed wherein an upper edge (720 of Rendone) of the first textile layer (710 of Rendone) of the bra is affixed to an upper edge (728 of 

Regarding claim 7, the modified bra system of Momose (i.e., Momose in view of Rendone, Bastug, and Mommers-McCaffrey) is further disclosed wherein the elastically deformable pad portion (foam pad of Momose, as modified above) comprises a greater thickness at the apex portion of the respective first breast-covering surface and the second breast-covering surface as compared to a peripheral portion of the respective first breast-covering surface and the second breast-covering surface (see Figs. 7-9 and paragraph 0020 of Mommers-McCaffrey, apex portions 85 have a thickness between ½” to 1”, which tapers down to a thickness of 1/8” at the peripheral portion/perimeter 65 of each breast-covering surface 60).

	Regarding claim 9, the modified bra system of Momose (i.e., Momose in view of Rendone, Bastug, and Mommers-McCaffrey) is further disclosed wherein the elastically deformable pad portion (foam pad of Momose, as modified above) has a thickness of less than or equal to about 5mm in the central portion (see paragraph 0020 of Mommers-McCaffrey, central portion 70 has a thickness between 3/16” to ¼”, i.e., 4.7625mm to 6.35mm).

Claims 4-5, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Momose, Rendone, Bastug, and Mommers-McCaffrey, as applied to claim 1, in view of Chan (US PG Pub 2013/0303051).
Regarding claim 4, Momose, Rendone, Bastug, and Mommers-McCaffrey together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first layer of material of the single-piece pad insert comprises a mesh material. Bastug merely teaches wherein the first and second layers of material are formed from polyester (see column 5, lines 49-55). However, Bastug does further teach wherein the pad may be perforated to help permit body moisture to evaporate through the pads (see column 5, lines 49-55).
Furthermore, Chan teaches at least one single-piece pad insert (2, 4) comprising an elastically deformable pad portion (foam material 10) and at least one layer of polyester mesh fabric (11, see paragraph 0033), so as to permit wicking and evaporation of moisture from/through the pad insert, for enhanced comfort (see paragraphs 0033-0035 and 0040).
Therefore, based on Bastug’s and Chan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s first layer to specifically be a polyester mesh material, as doing so would permit wicking and evaporation of moisture from/through the pad insert, for enhanced comfort.

Regarding claim 5, Momose, Rendone, Bastug, Mommers-McCaffrey, and Chan together teach the limitations of claim 5 as discussed above.
Momose, Rendone, and Bastug fail to further teach wherein the second layer of material of the single-piece pad insert also comprises a mesh material.

Furthermore, Chan teaches at least one single-piece pad insert (2, 4) comprising an elastically deformable pad portion (foam material 10) and at least one layer of polyester mesh fabric (11, see paragraph 0033), so as to permit wicking and evaporation of moisture from/through the pad insert, for enhanced comfort (see paragraphs 0033-0035 and 0040).
Therefore, based on Bastug’s and Chan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s second layer of material to also be a polyester mesh material, as doing so would permit wicking and evaporation of moisture from/through the pad insert, for enhanced comfort.

Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Momose, Rendone, Bastug, and Mommers-McCaffrey, as applied to claim 1, in view of Izzo et al. (herein Izzo)(US PG Pub 2011/0153016).
Regarding claim 6, Momose, Rendone, Bastug, and Mommers-McCaffrey together teach the limitations of claim 1, as discussed above. Momose further discloses wherein the elastically deformable pad portion comprises a polyurethane foam material having high resilience and that is easily deformed (see paragraph 0017) but fails to specifically disclose wherein the foam material comprises an open cell foam.

Therefore, based on Izzo’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s foam material to comprise an open cell foam, so as to provide a sufficient degree of flexibility for enhanced comfort.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732